Citation Nr: 0429216	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  99-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for pseudofolliculitis.

2.  Entitlement to service connection for myasthenia gravis, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, 
blurred vision, eye twitching, partial paralysis and 
dysarthria, to include as due to undiagnosed illnesses.

4.  Entitlement to service connection for muscle pain, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for painful elbow and 
hand joints, to include as due to undiagnosed illness.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected left 
knee disability.

11.  Entitlement to an initial evaluation in excess of 10 
percent for a low back strain.

12.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and from April 1985 to August 1992, including 
a period of service in Southwest Asia.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The decision denied service connection 
for myasthenia gravis, chronic fatigue, blurred vision, eye 
twitching, partial paralysis and dysarthria, painful elbow 
and hand joints, allergic rhinitis, headaches, memory loss, 
sleep disturbance and muscle pain.  Additionally, the 
December 1998 rating decision denied the veteran's claims to 
reopen service connection claims for a right knee disability 
and pseudofolliculitis barbae and his claim for an increased 
evaluation for a left knee disability.  Service connection 
was granted for a low back strain and assigned a 10 percent 
evaluation.  The veteran appealed the initial rating for his 
low back disability, as well as all the other issues decided.  

The veteran testified at a January 2001 Travel Board hearing 
before the undersigned Veterans Law Judge.

In July 2001 the Board reopened the veteran's claim of 
entitlement to service connection for a right knee disability 
and remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

The veteran perfected an appeal of entitlement to service 
connection for increased stress.  However, a March 2004 
rating decision granted service connection for an anxiety 
disorder which encompasses the veteran's claim of increased 
stress.  Therefore, the issue is no longer for appellate 
consideration.

The issues of entitlement to service connection for 
myasthenia gravis, chronic fatigue, blurred vision, eye 
twitching, partial paralysis, dysarthria, painful elbow and 
hand joints, memory loss, and for muscle pain, as well as 
increased evaluations for low back and left knee disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied service 
connection for pseudofolliculitis barbae, on the basis that 
it existed prior to and was not aggravated by the veteran's 
service.  The veteran did not initiate an appeal of the 
determination.

2.  The evidence received since the December 1992 rating 
decision, is either cumulative or redundant; or it does not 
bear directly and substantially upon the specific matter of 
whether the veteran's pre-existing pseudofolliculitis barbae 
was aggravated during service, and when considered with all 
of the evidence of record, it has no significant effect upon 
the facts previously considered.

3.  There is no competent evidence of record showing the 
veteran currently has chronic headaches.

4.  The veteran's sleep disturbance has been medically 
attributed to his service-connected anxiety disorder.

5.  The veteran's current allergic rhinitis is not shown to 
be related to service or any incident therein.

6.  There is no competent evidence of record etiologically 
linking the veteran's current right knee disability to his 
service or any incident therein or to his service-connected 
left knee disability.




CONCLUSIONS OF LAW

1.  The December 1992 rating decision, which denied service 
connection for pseudofolliculitis barbae, is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
pseudofolliculitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

4.  The veteran's chronic sleep disturbance does not in and 
of itself constitute a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a) (2003).

5.  Allergic rhinitis was not incurred in or aggravated by 
military service or any other incident therein.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.326 (2003).

6.  A right knee disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 1998 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in September 1999 and a supplemental statement of 
the case in March 2004 which notified him of the issues 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, a rating decision dated in December 1998 
denied service connection for myasthenia gravis, chronic 
fatigue, blurred vision, eye twitching, partial paralysis and 
dysarthria, muscle pain, painful elbow and hand joints, 
allergic rhinitis, headaches, sleep disturbance, memory loss, 
and found no new and material evidence had been submitted to 
reopen claims for a right knee disability and for 
pseudofolliculitis barbae.  The decision also granted service 
connection for a low back strain and denied an increased 
evaluation for a left knee disability.  Only after that 
rating action was promulgated did the AOJ, in August 2001, 
provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims. 

While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of the claim in 
December 1998, the notice was provided by the AOJ in 
compliance with the Board's July 2001 remand and prior to 
readjudication and recertification of the claims, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was specifically advised of what information and evidence was 
needed to substantiate his claims.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the August 2001 
VA letter and the statement of the case and supplemental 
statement of the case informed the veteran of the information 
and evidence needed to substantiate his claims.  Moreover, 
and as noted above, the August 2001 correspondence notified 
the veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA, and also suggested 
that he submit any evidence in his possession.  It is clear 
from submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records from the second period of service and VA and 
private treatment records.  In November 2002, VA notified the 
veteran that attempts to secure medical treatment records 
from his first period of service were unsuccessful.  He has 
not alleged that there are any other outstanding medical 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

New and Material Evidence 

Factual Background

A December 1992 rating decision originally denied the 
veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae because the condition existed prior 
to his service and there was no evidence of aggravation in 
service.  The veteran did not appeal the decision.

The evidence on file at the time of the December 1992 rating 
decision consisted of the veteran's service medical records 
and an October 1992 VA general medical examination report.  
His service medical records show that he was initially seen 
in August 1985 for a rash associated with shaving.  He 
reported that he had been on a profile during an earlier 
period of service for a similar rash.  He was placed on a 
temporary profile that permitted him to wear a trimmed beard.  
The profile was made permanent in February 1987.  

The October 1992 VA examination report notes that the veteran 
had a beard at the time of the examination and there were no 
visible lesions. 

In May 1995, the veteran submitted a request to reopen his 
claim of entitlement to service connection for 
pseudofolliculitis.  

The evidence submitted since the December 1992 rating 
decision includes ongoing VA and private treatment records, 
the transcript of the veteran's January 2001 travel board 
hearing, as well as several compensation examination reports.  

A March 1996 VA general medical examination report shows 
examination of the veteran's head, face and neck revealed no 
lesions on the scalp.  A Persian Gulf Registry VA 
examination, conducted in March 1997, revealed no 
discoloration of his skin.  An April 2003 VA examination 
report indicates that the veteran previously had 
pseudofolliculitis barbae and prevented its recurrence by not 
shaving.  The diagnosis was pseudofolliculitis barbae in 
remission.

During his January 2001 travel board hearing before the 
undersigned, the veteran testified that he developed 
pseudofolliculitis barbae during his first period of service.  
He had not shaved his beard since discharge and had not 
received treatment for pseudofolliculitis barbae since then.  
He had received private treatment for psoriasis in his beard.

The submitted VA treatment records show no relevant or 
current complaints, findings, treatment or diagnoses 
associated with pseudofolliculitis barbae.

As noted above, VA in November 2002, notified the veteran of 
the unsuccessful attempt to secure medical records from his 
first period of service.  



Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the December 1992 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

The Board notes that the medical records received since the 
December 1992 rating decision do not contain any entries 
pertaining to pseudofolliculitis.  Because this evidence is 
not germane to a claim for pseudofolliculitis, it is neither 
new nor material.  Moreover, VA compensation examination 
reports show no current symptoms, with a diagnosis of 
pseudofolliculitis barbae in remission in April 2003.  

Further, the Board notes that the veteran's hearing testimony 
in January 2001, expresses his opinion that his 
pseudofolliculitis had its onset during his first period of 
active duty service.  While the veteran is qualified to offer 
evidence regarding his observations, he is not competent to 
offer an opinion as to a medical diagnosis or medical 
causation concerning his pseudofolliculitis.  This is so 
because he does not have the necessary training and/or 
expertise, himself, to give an opinion on the matter of 
whether his pseudofolliculitis had its onset in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His lay assertions, even 
if new, still would not be material.  See Pollard v. Brown, 
6 Vet. App. 11, 12 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (implicitly holding that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible basis for the claim, then it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim).  For these reasons, the veteran's testimony does 
not constitute new and material evidence.

Accordingly, the Board determines that the evidence submitted 
subsequent to the December 1992 rating decision is not "new 
and material" as contemplated by the 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001), and provides no 
basis to reopen the veteran's claim of entitlement to service 
connection for pseudofolliculitis barbae.  38 U.S.C.A. 
§ 5108.

Service Connection

Factual Background

The veteran's service medical records show that he complained 
of a possible broken nose in October 1985.  He did not have 
any associated difficulty breathing.  The assessment was 
possible fractured nasal bone.  In August 1990, the veteran 
reported right knee pain of five days duration and was 
assessed with overuse syndrome.  He continued to have right 
knee complaints in September 1990 and was assessed with rule 
out right anterior cruciate strain.  

In his June 1992 medical history report, the veteran reported 
a history of swollen or painful joints, ear, nose or throat 
problems, head injury, cramps in his legs, broken bones, 
arthritis, rheumatism or bursitis, and trick or locked knees.  
He gave a history of having fractured his nose with decreased 
breathing space and head trauma.  The accompanying discharge 
examination shows clinical evaluations indicating pain and 
swelling in both knees.  The veteran's service medical 
records show no complaints, findings, treatment or diagnoses 
associated with headaches, allergic rhinitis or sleep 
disturbance.  

An October 1992 VA general medical examination report shows 
the veteran gave a history of having injured both his left 
and right knees in service.  He reportedly initially injured 
his right knee in 1990 when a heavy door struck him.  He 
later reinjured the right knee while stationed in the Persian 
Gulf.  His current right knee complaints were of persistent 
pain and an occasional clicking sound.  He also gave a 
history of having fractured his nose in service.  He was 
treated conservatively without complications.  Examination of 
his right knee elicited crepitus and grating when the knee 
was extended.  Examination of his nose revealed an intact, 
straight septum with clear passages and normal turbinates.  
There was no gross deformity.  

VA treatment records, dating from January 1994 to January 
1996, show the veteran complained of bilateral knee problems 
in March 1994 and was issued two Don Joy supports for his 
knees in July 1994.  In January 1996 he was assessed with 
bilateral knee pain and assessed with right knee 
retropatellar pain syndrome.  

During his March 1996 VA general medical examination, the 
veteran gave a history of right knee pain that was a 
consequence of his favoring his service-connected left knee.  
He also gave a history of sinus congestion due to hay fever, 
which he had developed in the previous year.  He complained 
of frontal headaches lasting two hours at a time and 
occurring once a week since 1993.  He stated that the 
frequency of his headaches had decreased.  He complained of a 
sleep disorder.  Examination showed that the veteran's gait 
and posture were normal.  X-ray studies of both knees showed 
bone spurs on both patellae.  The diagnoses included chronic 
headaches, allergic rhinitis and degenerative arthritis of 
both knees.

A March 1996 VA orthopedic examination report notes that the 
veteran fractured his nose in 1985 and that he currently 
complained of knee pain.  Examination of both knees was 
normal with full range of motion in the right knee.  The 
examiner noted that X-ray studies of both knees showed no 
evidence of degenerative changes.

In March 1997, the veteran underwent a VA Persian Gulf 
Registry examination.  At that time he relevantly complained 
of insomnia and headaches associated with eye muscle or 
general muscle weakness and relieved by taking Tylenol.  He 
gave a history of a right knee meniscectomy in service.  
Examination of the veteran's nose was normal.  Examination of 
his extremities revealed no swelling or tenderness.  The 
diagnoses included status post right knee meniscectomy.

Subsequent VA treatment records show ongoing treatment for 
bilateral knee complaints.  A July 1997 treatment record 
indicates that the veteran complained of right knee pain 
following an injury while playing basketball one month prior 
to treatment.  VA treatment records also indicate treatment 
for a mood disorder, often noting associated sleep 
disturbance.  An October 2000 mental health clinic progress 
note indicates that the veteran had problems getting and 
staying asleep.  

Treatment records dating from December 1997 to April 1998, 
from Peter G. Wernicki, M.D., also show treatment for right 
knee complaints.  At his initial December 1997 evaluation, 
the veteran complained of right knee pain following a 
basketball injury six months before.  The clinical impression 
was right knee patellofemoral syndrome and possible meniscal 
tear.  In January 1998, he underwent right knee arthroscopy, 
removal of loose bodies and abrasion arthroplasty.  

At his January 2001 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
broke his nose in service and that he now had chronic sinus 
problems and could hardly breathe because his nose always 
felt "stopped up."  He testified that he took over-the-
counter medications and had not sought treatment for his 
sinus problems since his discharge.  He also testified that 
he was treated for headaches in service and sought treatment 
for his chronic headaches after his discharge at a VA 
hospital.  He testified that he got headaches once a month 
and that light affected his headaches.  The veteran testified 
that he began to have sleep problems immediately after his 
discharge from service and that a psychiatrist told him that 
his sleep disturbance was due to suppressed dreams.  Finally, 
with regard to his right knee disability, the veteran 
testified that he initially had right knee problems in 
service shortly after his left knee surgery.  He believed 
that his right knee disability was secondary to his left knee 
condition and that Dr. Wernicki had the same impression.  

During his April 2003 VA compensation examination, the 
veteran denied current headaches.  He gave a history of 
trauma to his nose in service and complained that currently 
his nose was always stuffy.  He also complained of right knee 
pain.  The examiner noted that the veteran's claims file had 
been reviewed.  The diagnoses included right knee 
degenerative joint disease and allergic rhinitis.  The 
examiner opined that the current right knee disability was 
not the result of his inservice door injury or the result of 
his service-connected left knee disability.  The examiner 
further noted that there was no evidence of allergic rhinitis 
at the time of the examination and opined that any allergic 
rhinitis was not due to the veteran's inservice nose injury.

An April 2003 VA psychiatric examination report notes the 
veteran's claims file was also reviewed in conjunction with 
the interview.  The veteran relevantly complained of sleep 
disturbance.  The diagnosis was anxiety disorder.  The 
examiner opined that the veteran's symptoms of increased 
arousal, including insomnia, were due to his anxiety disorder 
which was linked to his service.

Analysis 

The veteran alleges that he has headaches and sleep 
disturbance as a result of his service in the Persian Gulf.  
He believes that he might be eligible to service connection 
for these disorders under the provisions of 38 C.F.R. 
§ 3.317.  He further alleges that he developed allergic 
rhinitis and a right knee disorder in service.  
Alternatively, he contends that his current right knee 
disorder is the result of his service-connected left knee 
disorder.

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  The Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria.

The Board notes that the provisions of 38 C.F.R. § 3.317 do 
not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

A disorder may be directly service connected if the evidence 
of record, regardless of its date, shows that the claimant 
had a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a) (2003).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Headaches

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed headaches.  In fact, the veteran, himself 
denied headaches at his April 2003 VA examination.  Although 
the March 1996 examination indicates a diagnosis of chronic 
headaches and there are subsequent complaints noted, the 
current evidence indicates that his headaches have resolved 
and there is no current diagnosis.  Service connection is not 
in order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for headaches.  38 C.F.R. § 3.303.

Sleep Disturbance

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for an 
undiagnosed illness manifested by sleep disturbance does not 
meet the specific requirements of the Persian Gulf War 
provisions.  There are no satisfactory objective indications 
of a chronic sleep disorder from undiagnosed illness during 
or since service.  In particular, the Board notes that the 
veteran's claims of sleep difficulties have specifically been 
attributed by the April 2003 VA examiner as being part of his 
anxiety disorder, a diagnosed disorder.

Because the veteran's sleep disturbance has been medically 
attributed to his anxiety disorder by the April 2003 
examiner, a disability for which he has already been service-
connected, the Board determines that service connection for 
sleep disturbance is neither appropriate nor warranted in the 
instant case due to the absence of a separate and 
identifiable underlying disability which resulted from a 
disease or injury incurred during active military service.  
38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306; Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, 
the veteran's claim seeking entitlement to service connection 
for sleep disorder is denied.

Allergic Rhinitis

The Board finds that the preponderance of the evidence is 
against granting entitlement to service connection for 
allergic rhinitis.  Initially, there is no evidence in his 
service medical records of any complaints, findings, 
treatment or diagnosis that could be associated with an 
allergic rhinitis.  Further, while there is evidence of an 
inservice nose injury and current evidence of allergic 
rhinitis, there is no competent medical evidence 
etiologically linking allergic rhinitis to his service, or 
any incident therein.  In fact, the April 2003 VA examiner 
opined that the veteran's current allergic rhinitis was 
unrelated to his inservice nose injury.  Although the veteran 
believes he currently has allergic rhinitis as a result of 
his inservice nose injury, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim for service 
connection for allergic rhinitis must be denied.

Right Knee Disability

Reviewing the evidence of record, the Board must also find 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a right knee 
disability.  Initially, although there was evidence of 
inservice right knee complaints, there is no competent 
medical evidence etiologically linking his current right knee 
complaints to his service, or any incident therein.  
Likewise, there is no competent medical evidence 
etiologically linking his right knee disability to his 
service connected left knee disability.  In fact, the April 
2003 VA examiner, based on medical examination of the veteran 
and review of the claims file, to specifically include the 
service medical records, essentially found that the veteran's 
current right knee problems were not related to his active 
military service or his left knee disability.  While the 
veteran believes he currently has a right knee disability as 
a result of service or his service-connected left knee 
disability, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for a right 
knee disorder must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Since new and material evidence has not been submitted to 
reopen the claim for service connection for 
pseudofolliculitis barbae, the appeal is denied.

Service connection for headaches is denied.

Service connection for sleep disorder is denied.

Service connection for allergic rhinitis is denied.

Service connection for a right knee disability is denied.


REMAND

Initially, the Board notes that, subsequent to the July 2001 
remand, medical evidence has been associated with the claims 
file that conflicts with medical evidence already of record 
indicating a diagnosis of myasthenia gravis.  Specifically, a 
June 1997 VA neurology examination report notes the 
examination was normal without a focal deficit.  The 
diagnosis was rule out myasthenia gravis.  The veteran was 
scheduled for follow-up testing to determine whether he had 
myasthenia gravis.  An October 1997 follow-up report notes 
that all tests were normal.  The assessment indicates 
negative test results for myasthenia gravis and unknown 
etiology for muscle fatigue.  Although the April 2004 VA 
examiner diagnosed myasthenia gravis, it is unclear whether 
the examiner considered the 1997 findings and on what basis 
the examiner determined such diagnosis.  The veteran should 
be provided another VA examination with a thorough review the 
evidence of record, to determine whether or not the veteran 
has a current diagnosis of myasthenia gravis.

The veteran's complaints of chronic fatigue, blurred vision, 
eye twitching, partial paralysis and dysarthria, as well as 
muscle pain, painful elbow and hand joints, have been 
attributed to diagnosed myasthenia by the April 2003 VA 
examiner.  These issues are inextricably intertwined with the 
issue of entitlement to service connection for myasthenia 
gravis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, the claim of entitlement to service 
connection for myasthenia gravis must be resolved prior to 
further appellate action on these issues.

In a January 2004 addendum to the April 2003 VA psychiatric 
examination, the VA examiner noted that there was no 
indication that the veteran had long or short-term memory 
loss.  However, the examiner further noted that the veteran 
had been a boxer in service and had lost consciousness on one 
occasion and that he had possible exposure to nerve agents in 
service that could have neurological ramifications.  The 
examiner was unable to perform neuropsychological testing.  
The Board finds that neurological testing should be performed 
with regard to the veteran's claim for service connection for 
memory loss.

During his January 2001 Travel Board hearing before the 
undersigned, the veteran testified that he had applied for 
vocational rehabilitation training from VA.  However, there 
are no vocational rehabilitation training records in the 
claims file.  As these records are pertinent to the claims 
for increased ratings and are within the control of VA, they 
should be obtained and associated with the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, the Board finds that the April 2003 VA orthopedic 
examination report did not adequately comment on whether 
there was any objective evidence of instability, weakened 
movement, excess fatigability or incoordination associated 
with the veteran's low back disability.  The Board is of the 
opinion that the veteran should be provided a VA orthopedic 
examination with adequate assessment of functional limitation 
as a result of pain or painful motion, to include functional 
loss during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his claimed disabilities.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All records for treatment in the 
VA Medical Center in West Palm Beach, 
Florida, dated from October 2003 to the 
present should also be obtained.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  The RO should also obtain and 
associate the veteran's vocational 
rehabilitation records with the claims 
file.

3.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to be 
afforded general medical and psychiatric 
examinations, to determine the nature and 
etiology of any chronic disability 
associated with fatigue, blurred vision, 
eye twitching, partial paralysis, 
dysarthria, muscle and joint pain and any 
chronic memory loss found to be present.  
All necessary tests and studies should be 
conducted, to include neuropsychological 
testing, if appropriate.  The claims file 
must be made available to and reviewed by 
the physicians. 

The general medical examiner, after 
carefully reviewing the claims folder, 
should render an opinion as to whether 
the veteran has a current diagnosis of 
myasthenia gravis.  If it is determined 
that the veteran currently has myasthenia 
gravis, the examiner is requested to 
provide the clinical findings and reasons 
that form the basis of the determination.  
It is also requested that the examiner 
reconcile any contradictory evidence, 
such as previous studies, diagnoses, 
etc., including the findings made in 
earlier VA treatment records.  

If the veteran is found to currently have 
myasthenia gravis, the examiner is 
requested to offer opinions as to whether 
it is as likely as not that the veteran's 
myasthenia gravis is a result of taking 
Pyridostigine Bromide and Chloroquin 
phosphate or as a result of inservice 
exposure to nerve agents/gases during his 
Persian Gulf service.  

If the examiner determines that the 
veteran does not currently have a 
diagnosis of myasthenia gravis, the 
examiner is requested to offer diagnoses 
for any disabilities associated with 
chronic fatigue, blurred vision, eye 
twitching, partial paralysis and 
dysarthria, or muscle pain, if found to 
be present and if possible.  If there are 
current disabilities present, the 
examiner is asked to offer opinions as to 
whether it is as likely as not that the 
disabilities are related to service, or 
whether the disabilities are 
manifestations of any other diagnosed 
disability found to be present.  If the 
examiner is unable to provide the 
requested opinions, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.  

The psychiatric examiner is requested to 
evaluate the nature of the veteran's 
memory loss.  Based on the medical 
findings and a review of the claims 
folder, the examiner is asked to offer 
diagnoses for any disability associated 
with memory loss, if found to be present 
and if possible.  If there is a current 
disability present, the examiner is asked 
to offer an opinion as to whether it is 
as likely as not that the disability is 
related to service, or whether the 
disability is a manifestation of any 
other diagnosed disability found to be 
present.  If the examiner is unable to 
provide the requested opinions, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.  .

4.  The RO should also make arrangements 
for the veteran to be provided a VA 
orthopedic examination, to determine the 
nature and extent of his low back and left 
knee disabilities.  The examiner should be 
requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result of 
the low back and left knee disabilities.  
The extent of any weakened movement, 
excess fatigability or incoordination 
associated with these disabilities should 
be specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  All indicated studies 
should be performed, and the rationale for 
all opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiner, and the 
examiner is to indicate in the report 
whether the file was reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

5.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claims of 
entitlement to service connection for 
myasthenia gravis, chronic fatigue, 
blurred vision, eye twitching, partial 
paralysis and dysarthria, muscle pain and 
painful elbow and hand joints, to include 
as due to undiagnosed illnesses; as well 
as increased evaluations for a low back 
strain and left knee disability.  If any 
of the issues remain denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  The RO must ensure that 
the veteran has been properly notified 
what evidence is necessary to 
substantiate each claim, what portion of 
that evidence must be secured by the 
veteran, and what portion will be secured 
by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



